IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40381
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

KEITH L. BABINO,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:98-CR-73-3
                       --------------------

                         October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Keith L. Babino appeals his sentence after pleading guilty

to possession with intent to distribute cocaine base.    Babino

argues that the district court clearly erred in increasing his

offense level by two points for possession of a weapon pursuant

to U.S.S.G. § 2D1.1(b)(1).   He contends that it was clearly

improbable that the weapons were possessed in connection with

drug trafficking because he contends that they were possessed for




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-40381
                                 -2-

hunting only.    He contends that the evidence fell short of

establishing that the weapons were connected to drug trafficking.

     The district court found that a temporal and spatial

relationship existed between the two loaded rifles and the drug-

trafficking activity, based on the evidence that the weapons were

found loaded near the front door of the mobile home and were

observed by the confidential informant when he went to purchase

crack cocaine.    The district court’s finding was not clearly

erroneous.    United States v. Eastland, 989 F.2d 760, 770 (5th

Cir. 1993).

     AFFIRMED.